Fish, C. J.
1. Wliere a surgeon, at the instance and request of a father, rendered necessary professional services to his minor' child, solely on the credit of the father, the- child having no estate at the time, but subsequently becoming possessed of property for which a guardian was appointed, an equitable action did not lie against the guardian and his ward to subject the property of the latter to the payment of the debt for such services, though the father was insolvent. This ruling is evidently not in conflict with the intimation in Poole v. Wilkinson, 42 Ga. 539, that if necessary medical services were rendered to the ward on the credit of the ward’s estate, and not on the credit of the guardian, equity might, if the guardian were insolvent, grant relief by causing the debt to be paid out of the ward’s property.
2. The petition was properly dismissed on general demurrer.

Judgment affirmed.


All the Justices concur.